Case 3:20-mc-00071-TOF Document 20 Filed 10/02/20 Page 1iof1

Service of Process by

APS International, Ltd.
a\ 1-800-328-7171

Lace Ww rERNAIONA, APS International Plaza
¥=' 7800 Glenroy Road
Minneapolis, MN 55439-3122

In re: Ex Parte Application Of Alonso Ancira Elizondo em

 
  

Ai
¢

APS File #: 157987-0002

AFFIDAVIT OF SERVICE -- Corporate

Service of Process on:

WIGGIN & DANA --UBS AG, Stamford Branch c/o Corporation Service
; ; Company

Audra Kalinowski

265 Church Street Court Case No. 3:20-me-00071-TOF

PO Box 1832

New Haven, CT 06508

State of: CT ) ss.

County of: Ee iZ/ )
NameouSemen hAGh ea foven , undersigned, being duly sworn, deposes and says

that at the time of service, s/he was of legal age and was not a party to this action;

Date/Time of Service: that on the TZ. day of f tobe’ ,20 Zo ,at I: 4 o'clock PM M

 

 

\uTH FY
Place of Service: at 100 Pearl Street, Nth Floor »10 Hartford, CT_ 06103
Documents Served: the undersigned served the documents described as:

Ex Parte Application and Memo of Law; Declaration of Juan P. Morillo and Exhibits;

 

Declaration of Gustavo Adolfo Madero Ucero; Declaration of J. Trelles and M. Sese;

 

ORDER re Application for an Order to Conduct Discovery

 

Service of Process on: _A true and correct copy of the aforesaid document(s) was served on:

UBS AG, Stamford Branch c/o Corporation Service Company
Person Served, and — —

 

 

Method of Service: By delivering them into the hands of an officer or managing agent whose name and
title is; _ DeneenSerfel Ful filet echt

Description of The person receiving documents is described as follows:

Person Receiving Sex {= ; Skin Color \y/ : Hair Color K (ow 4 —; Facial Hair

Documents: —— rs

Approx. Age ST ; Approx. Height <‘ Y ; Approx. Weight | 2S

| To the best of my knowledge and belief, said person was not engaged in the US
Military at the time of service.

 

 

Signature of Server: poeeere declares underqyenalty of perjury Subscribed and sworn to before me this
ste and correct. Z dayof © Che’ ,2020
ON a
Notary Public) (Commission Expires)

 

APS International, Ltd.

AMY J. CHANTRY
NOTARY PUBLIC
MY COMMISSION EXPIRES 3/31/2023
